DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-31 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

The amendments to the specification have rendered moot the objections to the specification. The Double Patenting rejections are rendered moot by the 01/07/2021 Terminal Disclaimer review decision indicating approval of the 01/04/2021 Terminal Disclaimer.

Response to Arguments
Applicant’s arguments filed 01/04/2021 have been considered but are moot in view of the new ground(s) of rejection. However, arguments relevant to the new grounds of rejection are addressed below.
Regarding the rejections under 35 U.S.C. 112(a), the Applicant argues
“For example, in rejecting claims 4, 10, 11, and 30, the Office Action states, "it is clear that the Applicant did not invent any specific process to determine or identify each of these 'parameters'." Applicant submits that the claims are not directed to an inventive process to determine or identify the parameters, but rather to a collision avoidance system that adjusts the speed of the vehicle to adjust the time for the vehicle to reach where the projected path of travel of the vehicle intersects the projected path of travel of the pedestrian based at least in part on one or more parameters”.
The arguments are not persuasive. The statement that “the claims are not directed to an inventive process to determine or identify the parameters” is false, as to use the parameters, they must first be identified. The Examiner invites the Applicant to explain in a possible future response how a parameter such as a “current traction of the vehicle” is used by the claimed system without first identifying or attributing a value to a “current traction of the vehicle”.
Furthermore, the use of the claimed parameters requires a system to first obtain or give a value to each of the claimed parameters, therefore, the claimed invention can only perform if unknown systems obtain the parameters in an unknown manner, which does not show possession of the claimed invention as explained in the rejection, as clearly all systems that are required for the invention to perform as claimed are required to be clearly disclosed.

Regarding the rejection of Claim 4 under 35 U.S.C. 112(a), the Applicant argues
“Applicant respectfully traverses and submits that the "vehicle parameter," "environment parameter," and "location and time parameter" limitations are in the claims as originally filed, including in the claims of the parent application for this case (US Ser. No. 14/854,376, herein referred to as the '376 application), and thus the original claims provide written description support for these limitations. One of ordinary skill in the art would understand these terms by the plain meaning given to them in the claims as originally filed in the parent '376 application”.


The Applicant further argues
“Furthermore, the limitations are also supported with reasonable clarity by the specification and the figures of the '545 application as filed. Regarding the parameter pertaining to the current traction of the vehicle and the parameter pertaining to the environment in which the vehicle is traveling, paragraph [0031] of the specification recites: 
"A more sophisticated system may be able to detect ground or road or vehicle tire-road interface conditions. This may be done by assessing the tire slip (where the system may reduce the alert time if conditions are such that a time to stop the vehicle may be increased). Such information may be generated by the ABS or TCS (traction control system) of the vehicle. Alternatively, or additionally, the system may assume a road condition by the weather forecast or may receive the road condition from a data server, specific to the position the vehicle is at that moment." (emphasis added)
Thus, the specification as filed discloses at least the uses of ABS, TCS, weather forecasts, and road conditions received from a data server to determine parameters pertaining to the current traction of the vehicle and the environment in which the vehicle is traveling. Therefore, the Office Action's arguments (at page 8), that "there is no disclosure of how a 'current traction of the vehicle' is determined" or "how the 'environment in which the vehicle is traveling' is analyzed or determined" to create the related parameters, are unfounded. And clearly, one of ordinary skill in the art would understand that applicant was in possession of the invention as now claimed”.
The arguments are not persuasive. The section cited by the Applicant does not even mention a “current traction of the vehicle”, and neither the disclosure nor the Applicant’s arguments explains any relationship between any of the information in P[0031] and a “current traction of the vehicle”. Therefore, the arguments are not persuasive.

The Applicant further argues
“Furthermore, regarding the location and time parameter, paragraphs [0032]- [0034] of the specification recite, in relevant part, 
"The geographical location or position may come from a navigation system with GPS. Additionally or alternatively the system may have parameters according a position dependent context information. The vehicle may use the inherent present information or may receive information from a context server... Additional contexts at which increased or decreased parameter levels may be engaged may pertain to the geographical location of the vehicle (where the system may reduce the alert time if the geographical location of the vehicle is at or near a location where more pedestrians are expected to be)... Some contexts may be engaged in combination, such as condition, time and place in combination (where the timing of an event that occurs at a particular location at a particular time may be considered when the vehicle is determined to be at or near a particular location at or near the time for an event at that location." (emphasis added) 
Thus, the specification as filed discloses at least the use of GPS to determine a geographic location and at least the use of a context server to determine a particular event time associated with that location. Thus, the specification as filed provides sufficient disclosure as to how a parameter pertaining to a current geographical location of the vehicle and a particular event time associated with that location may be determined, and one of ordinary skill in the art would understand this upon reading the specification as filed. Applicant thus submits that the specification as filed provides sufficient disclosure to satisfy the written description requirement of §112(a) with regard to claim 4”.
The arguments are not persuasive. The section cited by the Applicant was already discussed in the rejection, and the Applicant provides no rebuttal to the interpretation of this paragraph in the rejection, and instead repeats this paragraph that was already considered as evidence, which the Examiner finds does not constitute a persuasive rebuttal to the rejection or to the analysis of P[0034] given in the rejection. As explained in the rejection, P[0034] does not disclose how any component of the Applicant’s invention determines any of the example events listed in P[0034]. For example, there is no disclosure of what system component determines or how it is determined that “a game just ended” or determines a “game schedule”. Also, there is no disclosure of how a “bus schedule” is determined and by what system component. Also, there is no disclosure of how a “traffic jam that is at a full stop” is determined and by what system component. Additionally, there is no disclosure of how a “Fire alert in a building close by” is determined to occur and by what steps performed by what system component. The Applicant’s arguments do not address these issues, and instead provide a conclusory statement that “the specification as filed provides sufficient disclosure as to how a parameter pertaining to a current geographical location of the vehicle and a particular event time associated with that location may be determined” that is not supported by the actual content of P[0034]. The arguments are not persuasive.

Regarding the rejection of Claim 5 under 35 U.S.C. 112(a), the Applicant argues
“In rejecting claim 5, the Office Action argues (at pages 11 and 12) that the limitations of vehicle parameters pertaining to tire wear, tire pressure, tire age, vehicle load, brake temperature, brake wear, and traction of the vehicle are not properly supported by the specification as there is no "disclosure of exactly what process is performed by what system component to identify or determine each parameter or a value for each parameter." Applicant respectfully traverses and submits that the vehicle parameter limitations of "tire wear," "tire pressure," "tire age," "vehicle load," "brake temperature," "brake wear," and "traction of the vehicle" are in the claims as originally filed, including in the claims of the parent application for this case (the '376 application), and thus the original claims provide written description support for these limitations. One of ordinary skill in the art would understand these terms by the plain meaning given to them in the claims as originally filed in the parent '376 application”.
The arguments are not persuasive. The disclosure of application 14/854,376 is not a substitute for or a supplement to the disclosure of the present application. Claimed 

The Applicant further argues
“Furthermore, the limitations are also supported with reasonable clarity by the specification and the figures of the '545 application as filed. Paragraph [0029] of the specification recites "The system of the present invention uses additional vehicle imminent parameters in determining an adjustment of the TTC (where the system may reduce the alert time if the system determines excessive tire wear or excessive brake temperature or wear or the like." Systems for measuring tire wear, tire pressure, tire age, vehicle load, brake temperature, brake wear, and traction of the vehicle are known in the art and thus require no further description and this would be fully understood to one of ordinary skill in the art. Therefore, by naming the parameters and describing the system as reducing the alert time should a parameter be met, Applicant submits that the specification as filed provides sufficient disclosure to satisfy the enablement requirement of §112(a) with regard to claim 5”.
The arguments are not persuasive. The argument “Systems for measuring tire wear, tire pressure, tire age, vehicle load, brake temperature, brake wear, and traction of the vehicle are known in the art and thus require no further description and this would be fully understood to one of ordinary skill in the art” are equivalent to an admission by the Applicant that systems required to obtain these parameters of “tire wear, tire pressure, tire age, vehicle load, brake temperature, brake wear, and traction of the vehicle” and the methods used by such systems to obtain these parameters are not 

Regarding the rejection of Claim 10 under 35 U.S.C. 112(a), the Applicant argues
“Applicant respectfully traverses and submits, that for at least the reasons stated above, that the claims and specification as filed provide sufficient disclosure to satisfy the written description requirement of §112(a) with regard to claim 10”.
The arguments are not persuasive for the reasons given above and the reasons given in the rejection.

Regarding the rejection of Claim 11 under 35 U.S.C. 112(a), the Applicant argues
“Applicant respectfully traverses and submits that one of ordinary skill in the art would understand that the objected-to parameters of claim 11 are merely specific examples of the location and time parameter of claim 4 and claim 10 and are similarly sufficiently supported for at least those reasons stated above”.
The arguments are not persuasive for the reasons given above with respect to Claims 4 and 10 and the reasons given in the rejection.

The Applicant further argues
“The Examiner notes (on page 14) a particular issue for the parameter pertaining to a fire alert in a building near to the current geographical location of the vehicle because "it is not conventional to have a vehicle system be alerted to fire alerts inside buildings, and this would appear to require a specific type of fire alert system in a building that is not disclosed." Applicant fails to see how this parameter is any different from one pertaining to an approaching traffic jam or a nearby stadium where a game just ended in that the vehicle receives the information (as disclosed in the specification at paragraph [0032]) "from a context server." A building at which a fire alert is present is merely a location (which may be identified by a GPS system or the like of the vehicle) where an event is occurring (which may be identified at the vehicle by information received from a context server). Thus, Applicant submits that the specification as filed provides sufficient disclosure to satisfy the written description requirement of §112(a) with regard to claim 11”.
The arguments are not persuasive. The Applicant’s failure to “see how this parameter is any different from one pertaining to an approaching traffic jam or a nearby stadium where a game just ended in that the vehicle receives the information (as disclosed in the specification at paragraph [0032]) "from a context server."” does not constitute an error in the rejection. The disclosure does not expressly recite that a “fire alert in a building near to the current geographical location of the vehicle” as claimed in received from a “context server”. Even if the disclosure did recite this, it would remain unknown how such information would be obtained by the “context server”, therefore, the Applicant’s invention could only be performed by requiring obtaining this information using unknown systems and unknown methods, regardless of whether the vehicle receives this information through the unknown systems directly or by a “context 

Regarding the rejection of Claim 13 under 35 U.S.C. 112(a), the Applicant argues
“Applicant respectfully traverses and submits that the driver attentiveness parameter limitations of "a determined attention level of the driver," "a determination that a driver is using a cellphone in the vehicle," and "a determination of at least one passenger in the vehicle" are in the claims as originally filed, including in the claims of the parent application for this case (the '376 application), and thus the original claims provide written description support for these limitations. One of ordinary skill in the art would understand these terms by the plain meaning given to them in the claims as originally filed in the parent '376 application”.
The arguments are not persuasive. The disclosure of application 14/854,376 is not a substitute for or a supplement to the disclosure of the present application. Claimed subject matter of the present application must be present in the disclosure of the present application.

The Applicant further argues
“Furthermore, the limitations are also supported with reasonable clarity by the specification and the figures of the '545 application as filed. First, in relation to the parameters of a determined attention level of the driver and a drowsiness level of the driver, the Examiner cites paragraph [0036] of the specification disclosing that such parameters may be "detected by an eye tracker or by monitoring gas pedal and steering wheel actuations" and claims that there is no disclosure of how an eye tracker "would determine an attention or drowsiness level and by what specific detections and by what specific processes." Applicant submits that one of ordinary skill in the art would understand how to use eye trackers or monitoring techniques for gas pedal and steering wheel actuations to determine an attention and/or drowsiness level of a driver. Furthermore, the specification as filed provides sufficient disclosure for one skilled in the art to access the known methods and apply them to the presently claimed collision avoidance system. Thus, while the specification may not provide a detailed description of how a device such as an eye tracker may determine an attention level and/or drowsiness level of a driver, the specification does provide a sufficient disclosure as to how such a parameter may be used by a collision avoidance system to adjust the speed of the vehicle based at least in part on that parameter, as claimed (collectively and in combination with the other claimed elements)”.
The arguments are not persuasive. The Applicant appears to take the position that a person having ordinary skill in the art could essentially figure out for themselves “how to use eye trackers or monitoring techniques for gas pedal and steering wheel actuations to determine an attention and/or drowsiness level of a driver” which then constitutes a showing of possession of the claimed invention, which is a position that the Examiner disagrees with. A person having ordinary skill in the art being left to guess how to obtain the claimed “parameters” of “a determined attention level of the driver of the vehicle”, “a drowsiness level of the driver of the vehicle” is not a sufficient showing of possession of the claimed invention. Therefore, the arguments are not persuasive.

The Applicant further argues
“In further rejecting claim 13, the Office Action states (at page 16 and 17) that a determined attention level and a determined drowsiness level may not be claimed as separate parameters for use by the claimed system because "the disclosure does not recite a specific process for calculating an attention level that is different than another specific process for calculating a drowsiness level." Applicant respectfully traverses.  Applicant submits that just because the two parameters may be determined using the same system (e.g., an eye tracker) does not mean that the two parameters are similar or would necessarily rely on the same calculation. For example, an eye tracker may determine a drowsiness level by identifying that a driver's eyes are closing or gaze is drifting as if nodding off to sleep. In contrast, the same eye tracker may determine an attention level by identifying eye movements representative of distraction such as darting from the road to a mobile device or the car radio. Thus, the same means (e.g., an eye tracker) may be used to determine multiple parameters”.
The arguments are not persuasive. The disclosure does not recite any specific calculation for either “a determined attention level of the driver of the vehicle” or “a drowsiness level of the driver of the vehicle”, and does not recite a specific process for calculating an attention level that is different than another specific process for calculating a drowsiness level, as stated in the rejection, therefore, there is no disclosure supporting two separate processes of determining “a determined attention level of the driver of the vehicle” and determining “a drowsiness level of the driver of the vehicle”.
For example, an eye tracker may determine a drowsiness level by identifying that a driver's eyes are closing or gaze is drifting as if nodding off to sleep. In contrast, the same eye tracker may determine an attention level by identifying eye movements representative of distraction such as darting from the road to a mobile device or the car radio. Thus, the same means (e.g., an eye tracker) may be used to determine multiple parameters” are not supported by the disclosure, as neither or these examples are disclosed. Therefore, the arguments are not persuasive.

The Applicant further argues
“In further rejecting claim 13, the Office Action states (at page 17) that the parameter pertaining to "a determination that the driver is using a cellphone in the vehicle" is not properly supported by the specification as "there is no disclosure of exactly what data is used and how it is used to determine that a driver is using or 'on' a cellphone. Applicant respectfully traverses”.
The statement “Applicant respectfully traverses” is not rebuttal to any specific portion of the rejection, therefore, the arguments are not persuasive.

The Applicant further argues
“In further rejecting claim 13, the Examiner contends that "there is no disclosure of any system capable of determining the presence of a passenger." However, this is not what is claimed. Rather, the system claims a driver attentiveness parameter of a determination of at least one passenger in the vehicle. Systems "capable of determining the presence of a passenger" are known in the art and the specification as filed provides sufficient disclosure to one skilled in the art to apply such systems to the presently claimed invention (see discussion of paragraph [0027] above)”.
The arguments are not persuasive. The use of the “determination of at least one passenger in the vehicle” requires a system to first determine that the condition of “at least one passenger in the vehicle” is or is not satisfied, therefore, the claimed invention can only perform if unknown systems identify the condition in an unknown manner, which does not show possession of the claimed invention as explained in the rejection, as clearly all systems that are required for the invention to perform as claimed are required to be clearly disclosed. A person having ordinary skill in the art being left to guess what system would be used and how it would be used to determine the condition of “at least one passenger in the vehicle” does not constitute a showing of possession of the claimed invention. Therefore, the arguments are not persuasive.

Regarding the rejection of Claim 27 under 35 U.S.C. 112(a), the Applicant argues
“Claim 27 recites similar parameters as claim 5 and the Office Action (at pages 18 and 19) similarly rejects the claim as being supported by inadequate disclosure within the specification. For at least the reasons recited above, Applicant respectfully traverses the rejection and submits that the claims and specification as filed provide sufficient disclosure to satisfy the written description requirement of §112(a) in regard to claim 27”.
The arguments are not persuasive for the reasons given above with respect to Claim 5 and the reasons given in the rejection.


“Claim 30 recites similar parameters as claim 11 and the Office Action (at pages 19-21) similarly rejects the claim as being supported by inadequate disclosure within the specification. For at least the reasons recited above, Applicant respectfully traverses the rejection and submits that the claims and specification as filed provide sufficient disclosure to satisfy the written description requirement of §112(a) in regard to claim 30”.
The arguments are not persuasive for the reasons given above with respect to Claim 11 and the reasons given in the rejection.

Regarding the rejection of Claim 31 under 35 U.S.C. 112(a), the Applicant argues
“Claim 31 recites similar parameters as claim 13 and the Office Action (at pages 21-24) similarly rejects the claim as being supported by inadequate disclosure within the specification. For at least the reasons recited above, Applicant respectfully traverses the rejection and submits that the claims and specification as filed provide sufficient disclosure to satisfy the written description requirement of §112(a) in regard to claim 31”.
The arguments are not persuasive for the reasons given above with respect to Claim 13 and the reasons given in the rejection.


Regarding the rejection of Claim 13 under 35 U.S.C. 112(b), the Applicant argues
With respect to the objections to the limitation of "a volume of music in the vehicle" of claim 13, Applicant submits that the claim recites clearly, and as would be readily understood by one of ordinary skill in the art, the "volume of music in the vehicle" is the volume as measured in the vehicle and not specifically the volume emitted by a component of the vehicle as the Office Action (at page 28) suggests the claim may be interpreted to refer. It should be readily understood by one of ordinary skill in the art that the "volume of music in the vehicle" may be determined by the system in a variety of different ways that are not novel to the present disclosure and are instead specific to the vehicle system utilizing the presently claimed invention. No disclosure of any volume measurement method is necessary to claim such driver attentiveness parameter because, and as pointed out by the Examiner, it is well known within the art that the volume may be detected "by analyzing a setting of a device, or by detecting the music or sounds using sensors."”.
The arguments are not persuasive. The Applicant argues “Applicant submits that the claim recites clearly, and as would be readily understood by one of ordinary skill in the art, the "volume of music in the vehicle" is the volume as measured in the vehicle and not specifically the volume emitted by a component of the vehicle as the Office Action (at page 28) suggests the claim may be interpreted to refer”, however, this argument is not supported by any evidence in the disclosure. The disclosure does not recite if the “volume of music in the vehicle” is determined by a sensor such as a microphone, or is determined by a vehicle setting such as a volume knob, or by some other means for determining a volume of sound. Therefore, the Examiner disagrees that the volume emitted by a component of the vehicle” as implied by the Applicant.
Regarding the argument “No disclosure of any volume measurement method is necessary to claim such driver attentiveness parameter because, and as pointed out by the Examiner, it is well known within the art that the volume may be detected "by analyzing a setting of a device, or by detecting the music or sounds using sensors."”, while the Examiner agrees that systems to determine a “volume of music” exist in the art, this fact is not substitute for the Applicant’s lack of disclosure describing how the Applicant measures a “volume of music” as claimed.
The Examiner maintains that the scope of the claim is unclear, as a “volume of music in the vehicle” is not a clear recitation of what is analyzed or detected to determine this “volume”. Therefore, the arguments are not persuasive.

Regarding the rejections under 35 U.S.C. 102 and 35 U.S.C. 103, these rejections are moot in view of the new grounds of rejection.
However, the Examiner notes that regarding the arguments
“In sharp contrast, Minemura discloses a collision mitigation process which merely generates an automatic braking actuation instruction in response to a determination that a collision probability has reached or exceeded a threshold set in advance” and
“In contrast, Minemura merely generates a preset braking actuation instruction if the collision probability is at the threshold or higher. In no way does Minemura disclose or suggest calculating or adjusting the braking actuation instruction based on any captured sensor data related to the pedestrian. At the most, Minemura adjusts the braking actuation instruction based on the current speed of the vehicle, but this is only to achieve the preset deceleration rate and amount. Therefore, Minemura does not and cannot disclose or suggest each of the elements of the presently claimed invention”,
the independent claims do not exclude an amount of braking that is a preset or predetermined amount. For example, Claim 1 recites “varying control of a braking system of the vehicle to adjust the speed of the vehicle an amount sufficient for the pedestrian to not be in the projected path of the vehicle when the vehicle arrives where the projected path of travel of the vehicle intersects the projected path of travel of the pedestrian”, however, this encompasses simply activating a brake any amount to prevent a collision at a predicted time-to-collision, where clearly even if a vehicle is braked a preset or predetermined amount to avoid a collision, such as an amount that stops the vehicle, this would allow for a pedestrian to move out of a projected path of the vehicle, as the vehicle would be stopped. Even slowing the vehicle some amount by any braking force, preset or not, would alter the time-to-collision by the slowing of the vehicle and presumably would allow a moving pedestrian to no longer be at a point of a predicted collision when the time-to-collision has elapsed.
Furthermore, Claim 1 does not recite that the “varying” is performed by “calculating or adjusting the braking actuation instruction based on any captured sensor data related to the pedestrian” as suggested by the Applicant, but only requires “varying” braking, which encompasses simply activating a brake, to achieve an intended result of “to adjust the speed of the vehicle an amount sufficient for the pedestrian to not be in the projected path of the vehicle when the vehicle arrives where the projected path of travel of the vehicle intersects the projected path of travel of the pedestrian”.
Regardless, these arguments are moot in view of the new grounds of rejection.

All claims are rejected. See the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5, 10, 11, 13, 27, 30 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
wherein the parameter comprises at least one parameter selected from the group consisting of (i) a vehicle parameter pertaining to the current traction of the vehicle…(iv) a location and time parameter pertaining to a current geographical location of the vehicle and a particular event time associated with that location”.
There is no disclosure of how a “current traction of the vehicle” is determined, which would be required to create and use the claimed “vehicle parameter”. P[0039] of the Applicant’s specification recites “The system may increase the sensitivity of the alert (to effectively widen the vehicle path corridor in FIG. 7) to provide the alert (or to control the vehicle brake system or the like) earlier (by reducing a time to alert) responsive to parameter that are indicative of an increased likelihood that a pedestrian may be present in or near the path of travel of the vehicle and/or that are indicative of poor driving conditions (such as rain or snow or poor traction) that may require additional time and distance to stop the vehicle when the brakes are applied. The system is thus responsive to vehicle parameters (pertaining to traction or braking ability of the vehicle at that time), environmental parameters”, but does not recite exactly how a “current traction of the vehicle” is determined. For example, there is no disclosure of some sensor detecting “rain or snow or poor traction” somehow creating a “vehicle parameter” from such a detection.
There is no disclosure of how a “particular event time associated with that location” is determined, which would be required to create and use the claimed “location and time parameter”. P[0034] recites
Some contexts may be engaged in combination, such as condition, time and place in combination (where the timing of an event that occurs at a particular location at a particular time may be considered when the vehicle is determined to be at or near a particular location at or near the time for an event at that location, such that the alert time may be reduced if the system determines that the vehicle is at or near such a location at such a time) such as: 
- Close to a stadium when a game just ended (position, game schedule and time) 
- Close to a bus stop with the bus scheduled at that time (position, bus schedule and time) 
- Approaching a traffic jam that is at a full stop (people may exit their cars) (road type and traffic condition) 
- Fire alert in a building close by (exceptional event and position)”,
however, there is no disclosure of how any component of the Applicant’s invention determines any of the example events listed in P[0034]. For example, there is no disclosure of what system component determines or how it is determined that “a game just ended” or determines a “game schedule”. Also, there is no disclosure of how a “bus schedule” is determined and by what system component. Also, there is no disclosure of how a “traffic jam that is at a full stop” is determined and by what system component. Additionally, there is no disclosure of how a “Fire alert in a building close by” is determined to occur and by what steps performed by what system component.
The Examiner also notes that each of these “parameters” indicated above are recited at a high-level of generality, to the point where it is clear that the Applicant did not invent any specific process to determine or identify each of these “parameters”. 


As per Claim 5, the subject matter is the claimed “wherein the parameter comprises a vehicle parameter pertaining to at least one selected from the group consisting of (i) tire wear, (ii) tire pressure, (iii) tire age, (iv) vehicle load, (v) brake temperature, (vi) brake wear…and (viii) traction of the vehicle”.
There is no disclosure of how any of these “parameters” of tire wear, tire pressure, tire age, vehicle load, brake temperature, brake wear and traction of the vehicle are determined to create and use the claimed “vehicle parameter”. P[0029] of the Applicant’s specification simply repeats these “parameters” without providing any disclosure of exactly what process is performed by what system component to identify or determine each parameter or a value for each parameter.
P[0039] of the Applicant’s specification recites “The system may increase the sensitivity of the alert (to effectively widen the vehicle path corridor in FIG. 7) to provide the alert (or to control the vehicle brake system or the like) earlier (by reducing a time to alert) responsive to parameter that are indicative of an increased likelihood that a pedestrian may be present in or near the path of travel of the vehicle and/or that are indicative of poor driving conditions (such as rain or snow or poor traction) that may require additional time and distance to stop the vehicle when the brakes are applied. The system is thus responsive to vehicle parameters (pertaining to traction or braking ability of the vehicle at that time), environmental parameters”, but does not recite exactly how a “traction of the vehicle” is determined. For example, there is no disclosure of some sensor detecting “rain or snow or poor traction” somehow creating a “vehicle parameter” from such a detection.
As such, there is no indication in the specification that the inventors had possession of a system wherein the parameter comprises a vehicle parameter pertaining to at least one selected from the group consisting of tire wear, tire pressure, tire age, vehicle load, brake temperature, brake wear and traction of the vehicle.

As per Claim 10, the subject matter is the claimed “wherein the parameter comprises a location and time parameter pertaining to a current geographical location of the vehicle and a particular event time associated with that location”.
There is no disclosure of how a “particular event time associated with that location” is determined, which would be required to create and use the claimed “location and time parameter”. P[0034] recites
“Some contexts may be engaged in combination, such as condition, time and place in combination (where the timing of an event that occurs at a particular location at a particular time may be considered when the vehicle is determined to be at or near a particular location at or near the time for an event at that location, such that the alert time may be reduced if the system determines that the vehicle is at or near such a location at such a time) such as: 
- Close to a stadium when a game just ended (position, game schedule and time) 
- Close to a bus stop with the bus scheduled at that time (position, bus schedule and time) 
- Approaching a traffic jam that is at a full stop (people may exit their cars) (road type and traffic condition) 
- Fire alert in a building close by (exceptional event and position)”,
however, there is no disclosure of how any component of the Applicant’s invention determines any of the example events listed in P[0034]. For example, there is no disclosure of what system component determines or how it is determined that “a game just ended” or determines a “game schedule”. Also, there is no disclosure of how a “bus schedule” is determined and by what system component. Also, there is no disclosure of how a “traffic jam that is at a full stop” is determined and by what system component. Additionally, there is no disclosure of how a “Fire alert in a building close by” is determined to occur and by what steps performed by what system component.
The Examiner also notes that each of these “parameters” indicated above are recited at a high-level of generality, to the point where it is clear that the Applicant did not invent any specific process to determine or identify each of these “parameters”. 
As such, there is no indication in the specification that the inventors had possession of a system wherein the parameter comprises a location and time parameter pertaining to a current geographical location of the vehicle and a particular event time associated with that location.

wherein the location and time parameter includes at least one parameter selected from the group consisting of (i) the vehicle is close to a stadium when an event just ended…(iii) the vehicle is approaching a traffic jam that is at a full stop at that time and (iv) a fire alert in a building near to the current geographical location of the vehicle”.
There is no disclosure of how any of these “parameters” of “the vehicle is close to a stadium when an event just ended”, “the vehicle is approaching a traffic jam that is at a full stop at that time” and “a fire alert in a building near to the current geographical location of the vehicle” are determined to create and use the claimed “vehicle parameter”.
P[0034] recites
“Some contexts may be engaged in combination, such as condition, time and place in combination (where the timing of an event that occurs at a particular location at a particular time may be considered when the vehicle is determined to be at or near a particular location at or near the time for an event at that location, such that the alert time may be reduced if the system determines that the vehicle is at or near such a location at such a time) such as: 
- Close to a stadium when a game just ended (position, game schedule and time) 
- Close to a bus stop with the bus scheduled at that time (position, bus schedule and time) 
- Approaching a traffic jam that is at a full stop (people may exit their cars) (road type and traffic condition) 
- Fire alert in a building close by (exceptional event and position)”,
a game just ended” or determines a “game schedule”. Also, there is no disclosure of how a “traffic jam that is at a full stop” is determined and by what system component. Additionally, there is no disclosure of how a “Fire alert in a building close by” is determined to occur and by what steps performed by what system component.
The Examiner notes that in particular for the limitation “a fire alert in a building near to the current geographical location of the vehicle”, it is not conventional to have a vehicle system be alerted to fire alerts inside buildings, and this would appear to require a specific type of fire alert system in a building that is not disclosed. The disclosure does not even hint or suggest what systems would be required to determine when a fire alert is inside a particular building near a location of a vehicle, and instead, the disclosure merely recites the use of this fire alert at a high-level of generality without providing any specific details on how it is determined that any particular building has a fire alert inside, which would leave a person having ordinary skill in the art to guess how this is determined. 
The Examiner also notes that each of these “parameters” indicated above are recited at a high-level of generality, to the point where it is clear that the Applicant did not invent any specific process to determine or identify each of these “parameters”. 
As such, there is no indication in the specification that the inventors had possession of a system wherein the location and time parameter includes at least one parameter selected from the group consisting of the vehicle is close to a stadium when 

As per Claim 13, the subject matter is the claimed “wherein the driver attentiveness parameter includes at least one parameter selected from the group consisting of (i) a determined attention level of the driver of the vehicle, (ii) a drowsiness level of the driver of the vehicle…(iv) a determination that the driver is using a cellphone in the vehicle and (v) a determination of at least one passenger in the vehicle”.
There is no disclosure of how any of these “parameters” of “a determined attention level of the driver of the vehicle”, “a drowsiness level of the driver of the vehicle”, “a determination that the driver is using a cellphone in the vehicle” and “a determination of at least one passenger in the vehicle” are determined to create and use the claimed “driver attentiveness parameter”.
P[0036] recites
“As another aspect of the present invention, the system may also take the condition of the driver and or driver distractions into account as a parameter (where the system may reduce the alert time if it is determined that the driver may be distracted or inattentive) such as: 
- Attention and or drowsiness level of the driver (detected by an eye tracker and or by monitoring gas pedal and steering wheel actuations) 
- Volume of music in the vehicle 
- Driver is on a cellphone (hands free / not hands free) 
- Driver is drunk or otherwise impaired 
- Driver is beginner 
- Driver is an elderly driver 
- Driver is alone in the vehicle vs. accompanied by one or more passengers in the vehicle”,
however, regarding “Attention and or drowsiness level of the driver (detected by an eye tracker and or by monitoring gas pedal and steering wheel actuations” as related to the limitations of “a determined attention level of the driver of the vehicle” and “a drowsiness level of the driver of the vehicle”, is there no disclosure of any particular “eye tracker” system as part of the Applicant’s invention, and there is no disclosure of how any “eye tracker” would determine an attention or drowsiness level and by what specific detections and by what specific processes. Furthermore, there is no disclosure of what “gas pedal and steering wheel actuations” would be interpreted as an indicating a level of attention or drowsiness. Furthermore, the claim recites “a determined attention level of the driver of the vehicle” and “a drowsiness level of the driver of the vehicle” as two separate limitations, however, the disclosure does not recite a specific process for calculating an attention level that is different than another specific process for calculating a drowsiness level, meaning the disclosure does not describe how “a determined attention level of the driver of the vehicle” and “a drowsiness level of the driver of the vehicle” are different, therefore, the separate use of these two limitations as claimed is not supported by the disclosure.
Furthermore, regarding “Driver is on a cellphone (hands free / not hands free)” as related to the limitation “a determination that the driver is using a cellphone in the vehicle”, there is no disclosure of exactly what data is used and how it is used to determine that a driver is using or “on” a cellphone. Regarding the mention of “(hands free / not hands free)” is not sufficient, there no disclosure of any particular “hands free / not hands free” system as part of the Applicant’s invention, and assuming “hands free” refers to a steering wheel, there is no disclosure of exactly how it is determined if any hand of a driver is on the steering wheel, or of what combination of one or two hands either on or not on the steering wheel would lead to an assumption of that a driver is using or “on” a cellphone.
Furthermore, regarding “Driver is alone in the vehicle vs. accompanied by one or more passengers in the vehicle” as related to the limitation “a determination of at least one passenger in the vehicle”, there is no disclosure of any system capable of determining the presence of a passenger, and there is no disclosure of how it is determined that a passenger is or is not present in the vehicle.
As such, there is no indication in the specification that the inventors had possession of a system wherein the driver attentiveness parameter includes at least one parameter selected from the group consisting of a determined attention level of the driver of the vehicle, a drowsiness level of the driver of the vehicle a determination that the driver is using a cellphone in the vehicle and a determination of at least one passenger in the vehicle.

As per Claim 27, the subject matter is the claimed “wherein the parameter comprises a vehicle parameter pertaining to at least one selected from the group consisting of (i) tire wear, (ii) tire pressure, (iii) tire age, (iv) vehicle load, (v) brake temperature, (vi) brake wear…and (viii) traction of the vehicle”.
There is no disclosure of how any of these “parameters” of tire wear, tire pressure, tire age, vehicle load, brake temperature, brake wear and traction of the vehicle are determined to create and use the claimed “vehicle parameter”. P[0029] of the Applicant’s specification simply repeats these “parameters” without providing any disclosure of exactly what process is performed by what system component to identify or determine each parameter or a value for each parameter.
P[0039] of the Applicant’s specification recites “The system may increase the sensitivity of the alert (to effectively widen the vehicle path corridor in FIG. 7) to provide the alert (or to control the vehicle brake system or the like) earlier (by reducing a time to alert) responsive to parameter that are indicative of an increased likelihood that a pedestrian may be present in or near the path of travel of the vehicle and/or that are indicative of poor driving conditions (such as rain or snow or poor traction) that may require additional time and distance to stop the vehicle when the brakes are applied. The system is thus responsive to vehicle parameters (pertaining to traction or braking ability of the vehicle at that time), environmental parameters”, but does not recite exactly how a “traction of the vehicle” is determined. For example, there is no disclosure of some sensor detecting “rain or snow or poor traction” somehow creating a “vehicle parameter” from such a detection.
As such, there is no indication in the specification that the inventors had possession of a system wherein the parameter comprises a vehicle parameter 

As per Claim 30, the subject matter is the claimed “wherein the location and time parameter includes at least one parameter selected from the group consisting of (i) the vehicle is close to a stadium when an event just ended…(iii) the vehicle is approaching a traffic jam that is at a full stop at that time and (iv) a fire alert in a building near to the current geographical location of the vehicle”.
There is no disclosure of how any of these “parameters” of “the vehicle is close to a stadium when an event just ended”, “the vehicle is approaching a traffic jam that is at a full stop at that time” and “a fire alert in a building near to the current geographical location of the vehicle” are determined to create and use the claimed “vehicle parameter”.
P[0034] recites
“Some contexts may be engaged in combination, such as condition, time and place in combination (where the timing of an event that occurs at a particular location at a particular time may be considered when the vehicle is determined to be at or near a particular location at or near the time for an event at that location, such that the alert time may be reduced if the system determines that the vehicle is at or near such a location at such a time) such as: 
- Close to a stadium when a game just ended (position, game schedule and time) 
- Close to a bus stop with the bus scheduled at that time (position, bus schedule and time) 
- Approaching a traffic jam that is at a full stop (people may exit their cars) (road type and traffic condition) 
- Fire alert in a building close by (exceptional event and position)”,
however, there is no disclosure of how any component of the Applicant’s invention determines any of the example events listed in P[0034]. For example, there is no disclosure of what system component determines or how it is determined that “a game just ended” or determines a “game schedule”. Also, there is no disclosure of how a “traffic jam that is at a full stop” is determined and by what system component. Additionally, there is no disclosure of how a “Fire alert in a building close by” is determined to occur and by what steps performed by what system component.
The Examiner notes that in particular for the limitation “a fire alert in a building near to the current geographical location of the vehicle”, it is not conventional to have a vehicle system be alerted to fire alerts inside buildings, and this would appear to require a specific type of fire alert system in a building that is not disclosed. The disclosure does not even hint or suggest what systems would be required to determine when a fire alert is inside a particular building near a location of a vehicle, and instead, the disclosure merely recites the use of this fire alert at a high-level of generality without providing any specific details on how it is determined that any particular building has a fire alert inside, which would leave a person having ordinary skill in the art to guess how this is determined. 
The Examiner also notes that each of these “parameters” indicated above are recited at a high-level of generality, to the point where it is clear that the Applicant did not invent any specific process to determine or identify each of these “parameters”. 


As per Claim 31, the subject matter is the claimed “wherein the driver attentiveness parameter includes at least one parameter selected from the group consisting of (i) a determined attention level of the driver of the vehicle, (ii) a drowsiness level of the driver of the vehicle…(iv) a determination that the driver is using a cellphone in the vehicle and (v) a determination of at least one passenger in the vehicle”.
There is no disclosure of how any of these “parameters” of “a determined attention level of the driver of the vehicle”, “a drowsiness level of the driver of the vehicle”, “a determination that the driver is using a cellphone in the vehicle” and “a determination of at least one passenger in the vehicle” are determined to create and use the claimed “driver attentiveness parameter”.
P[0036] recites
“As another aspect of the present invention, the system may also take the condition of the driver and or driver distractions into account as a parameter (where the system may reduce the alert time if it is determined that the driver may be distracted or inattentive) such as: 
- Attention and or drowsiness level of the driver (detected by an eye tracker and or by monitoring gas pedal and steering wheel actuations) 
- Volume of music in the vehicle 
- Driver is on a cellphone (hands free / not hands free) 
- Driver is drunk or otherwise impaired 
- Driver is beginner 
- Driver is an elderly driver 
- Driver is alone in the vehicle vs. accompanied by one or more passengers in the vehicle”,
however, regarding “Attention and or drowsiness level of the driver (detected by an eye tracker and or by monitoring gas pedal and steering wheel actuations” as related to the limitations of “a determined attention level of the driver of the vehicle” and “a drowsiness level of the driver of the vehicle”, is there no disclosure of any particular “eye tracker” system as part of the Applicant’s invention, and there is no disclosure of how any “eye tracker” would determine an attention or drowsiness level and by what specific detections and by what specific processes. Furthermore, there is no disclosure of what “gas pedal and steering wheel actuations” would be interpreted as an indicating a level of attention or drowsiness. Furthermore, the claim recites “a determined attention level of the driver of the vehicle” and “a drowsiness level of the driver of the vehicle” as two separate limitations, however, the disclosure does not recite a specific process for calculating an attention level that is different than another specific process for calculating a drowsiness level, meaning the disclosure does not describe how “a determined attention level of the driver of the vehicle” and “a drowsiness level of the driver of the vehicle” are different, therefore, the separate use of these two limitations as claimed is not supported by the disclosure.
Furthermore, regarding “Driver is on a cellphone (hands free / not hands free)” as related to the limitation “a determination that the driver is using a cellphone in the vehicle”, there is no disclosure of exactly what data is used and how it is used to determine that a driver is using or “on” a cellphone. Regarding the mention of “(hands free / not hands free)” is not sufficient, there no disclosure of any particular “hands free / not hands free” system as part of the Applicant’s invention, and assuming “hands free” refers to a steering wheel, there is no disclosure of exactly how it is determined if any hand of a driver is on the steering wheel, or of what combination of one or two hands either on or not on the steering wheel would lead to an assumption of that a driver is using or “on” a cellphone.
Furthermore, regarding “Driver is alone in the vehicle vs. accompanied by one or more passengers in the vehicle” as related to the limitation “a determination of at least one passenger in the vehicle”, there is no disclosure of any system capable of determining the presence of a passenger, and there is no disclosure of how it is determined that a passenger is or is not present in the vehicle.
As such, there is no indication in the specification that the inventors had possession of a system wherein the driver attentiveness parameter includes at least one parameter selected from the group consisting of a determined attention level of the driver of the vehicle, a drowsiness level of the driver of the vehicle a determination that the driver is using a cellphone in the vehicle and a determination of at least one passenger in the vehicle.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 13, the claim recites “wherein the driver attentiveness parameter includes at least one parameter selected from the group consisting of…(iii) a volume of music in the vehicle”.
It is unclear what this “volume of music in the vehicle” refers to and how it is detected. In other words, it is unclear if this “volume of music” refers to a volume of music emitted by a component of the vehicle system such as a radio of the vehicle, or if this “volume of music” refers to a volume of music that is present in the vehicle but not necessarily emitted by a vehicle system component, such as a volume of music emitted by a portable device or radio carried by a person. Also, it is unclear if the volume of music is detected by analyzing a setting of a device, or by detecting the music or sounds using sensors. The disclosure provides no clarification, and P[0036] of the 
The Examiner notes that these two possible interpretations are entirely different in scope and are not interchangeable.
Therefore, the scope of the claim is unclear.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 17, 20, 21, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Minemura et al. (2014/0324330) in view of Urmson et al. (9,196,164).

Regarding Claim 1, Minemura et al. teaches the claimed collision avoidance system for a vehicle, said collision avoidance system comprising:
a sensor (“…sensors 30…”, see P[0021]);
a processor that(“The collision mitigation controller 10 runs a program that is stored in the ROM 12, based on the detection results from the various sensors 30…collision mitigation controller 10 thereby performs various processes, such as a collision mitigation process, described hereafter”, see P[0025]);
wherein said processor, (“…whether or not a moving object will cross in front of the own vehicle in the traveling direction is estimated”, see P[0031]);
wherein said processor, (“…the CPU 11 acquires the latest information on the position of the target object detected by the camera sensor 31 and the radar sensor 32”, see P[0029] and “…whether or not a moving object will cross in front of the own vehicle in the traveling direction is estimated”, see P[0031]);
wherein said processordetermines where the projected path of travel of the vehicle intersects the (“…the CPU 11 calculates a collision time based on the behavior of the target object and the relative speed to the target object (step S410). The collision time indicates the amount of time until the own vehicle and the target object collide”, see P[0057]);
wherein said processor, a distance from the (“…determine the amount of lateral movement of the moving object…”, see P[0050] and FIGS. 4, 5, and 7);
wherein said processor, a moving speed of the determined pedestrian (“…the CPU 11 acquires the latest information on the position of the target object detected by the camera sensor 31..”, see P[0029] and “…the relative speed to the target object (step S200). The relative speed can be determined from the Doppler Effect that occurs when the radar sensor 32 detects the target object, or from the position history of the target object (relative movement trajectory)”, see P[0032] and “…crossing determination result, collision time, speed of the moving object, speed of the own vehicle or relative speed, positional relationship, and the like”, see P[0058]);
wherein said processorintersection, wherein the (“…the CPU 11 calculates a collision time based on the behavior of the target object and the relative speed to the target object (step S410). The collision time indicates the amount of time until the own vehicle and the target object collide”, see P[0057]);
wherein said processor predicts the location where the (“…the CPU 11 calculates a collision time based on the behavior of the target object and the relative speed to the target object (step S410). The collision time indicates the amount of time until the own vehicle and the target object collide”, see P[0057]) based on (i) the (“…determine the amount of lateral movement of the moving object…”, see P[0050] and FIGS. 4, 5, and 7 and “…the CPU 11 calculates a collision time based on the behavior of the target object and the relative speed to the target object (step S410)”, see P[0057]);
wherein the predicted location of the (“…the CPU 11 calculates a collision time based on the behavior of the target object and the relative speed to the target object (step S410). The collision time indicates the amount of time until the own vehicle and the target object collide”, see P[0057]); 
wherein, responsive at least in part to prediction that the (“…the CPU 11 compares the collision probability with a threshold set in advance (step S440). When judged that the collision probability is the threshold or higher (YES at step S440), the CPU 11 generates an automatic braking actuation instruction…”, see P[0060], where all limitations including and following “so that” are directed to an intended use that does not further limit the claim); and
wherein said collision avoidance system adjusts the speed of the vehicle to adjust the time for the vehicle to reach where the projected path of travel of the vehicle intersects the projected path of travel of the pedestrian by varying control of a braking system of the vehicle (“…the CPU 11 compares the collision probability with a threshold set in advance (step S440). When judged that the collision probability is the threshold or higher (YES at step S440), the CPU 11 generates an automatic braking actuation instruction…”, see P[0060], where the limitation “to adjust the time for the vehicle to reach where the projected path of travel of the vehicle intersects the projected path of travel of the pedestrian” is an intended use that does not further limit the claim, however, clearly Minemura et al. teaches this intended use as braking will clearly prevent the vehicle from actually colliding with an object at the collision time which is equivalent to adjusting the time for a vehicle to reach a point corresponding to the collision time by preventing the vehicle from reaching the point at the collision time as a result of braking) to adjust the speed of the vehicle…(“…the CPU 11 compares the collision probability with a threshold set in advance (step S440). When judged that the collision probability is the threshold or higher (YES at step S440), the CPU 11 generates an automatic braking actuation instruction…”, see P[0060], where clearly braking adjusts the speed of the vehicle of Minemura et al.).
Minemura et al. does not expressly recite the bolded portions of the claimed
varying control of a braking system of the vehicle to adjust the speed of the vehicle an amount sufficient for the pedestrian to not be in the projected path of the vehicle when the vehicle arrives where the projected path of travel of the vehicle intersects the projected path of travel of the pedestrian.

In view of this, because the vehicle of Minemura et al. is braked to avoid a collision with an object, such as a pedestrian, that will be in front of a vehicle at a collision time, a person having ordinary skill in the art before the effective filing date of the claimed invention would find it obvious and in fact trivial to realize this avoidance by causing the braking to be of sufficient magnitude or time to prevent a vehicle from reaching a point associated with the collision time at the actual collision time, such as by braking the vehicle to a stop before the point is reached at the collision time, which would then clearly allow for the object to move past the point before or at the time of the collision time, where “varying control of a braking system” encompasses simply activating a braking system.
Furthermore, Urmson et al. (9,196,164) teaches a computer that controls a vehicle, where the computer may determine if a projected path of the vehicle and a projected path of an object will cross, and if the paths will cross, the computer may “determine whether simply slowing down and yielding (rather than coming to a complete stop) may allow the pedestrian a minimum amount of time (given the distance the pedestrian must still travel along the predicted path) to safely exit the roadway without vehicle 101 coming within some threshold distance of the pedestrian as the pedestrian follow the projected path”, and then control the vehicle to slow down if such a plan of 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Minemura et al. with the teachings of Urmson et al., and to vary control of a braking system of the vehicle to adjust the speed of the vehicle an amount sufficient for the pedestrian to not be in the projected path of the vehicle when the vehicle arrives where the projected path of travel of the vehicle intersects the projected path of travel of the pedestrian, as rendered obvious by Urmson et al., in order to “allow the pedestrian a minimum amount of time…to safely exit the roadway” (Urmson et al; see col.11, lines 57-65).

Regarding Claim 2, Minemura et al. teaches the claimed collision avoidance system of claim 1, wherein,  (“…the CPU 11 compares the collision probability with a 

Regarding Claim 3, Minemura et al. teaches the claimed collision avoidance system of claim 1, wherein said collision avoidance system, responsive at least in part to prediction that the (“…the CPU 11 compares the collision probability with a threshold set in advance (step S440). When judged that the collision probability is the threshold or higher (YES at step S440), the CPU 11 generates an automatic braking actuation instruction…”, see P[0060]) based at least in part on a parameter indicative of a driving condition of the vehicle (“…for the collision probability, numerous correction coefficients are calculated based on the above-described crossing determination result, collision time, speed of the moving object, speed of the own vehicle or relative speed, positional relationship, and the like”, see P[0058]).

collision avoidance system of claim 3, wherein the parameter comprises at least one parameter selected from the group consisting of (i) a vehicle parameter pertaining to the current traction of the vehicle (“…for the collision probability, numerous correction coefficients are calculated based on the above-described crossing determination result, collision time, speed of the moving object, speed of the own vehicle or relative speed, positional relationship, and the like”, see P[0058]), (ii) an environment parameter pertaining to the environment in which the vehicle is traveling (“…for the collision probability, numerous correction coefficients are calculated based on the above-described crossing determination result, collision time, speed of the moving object, speed of the own vehicle or relative speed, positional relationship, and the like”, see P[0058]), (iii) a location parameter pertaining to a geographical current location of the vehicle (“…for the collision probability, numerous correction coefficients are calculated based on the above-described crossing determination result, collision time, speed of the moving object, speed of the own vehicle or relative speed, positional relationship, and the like”, see P[0058]), (iv) a location and time parameter pertaining to a current geographical location of the vehicle and a particular event time associated with that location and (v) a driver attentiveness parameter pertaining to a determined attentiveness of a driver of the vehicle.

Regarding Claim 5, Minemura et al. teaches the claimed collision avoidance system of claim 3, wherein the parameter comprises a vehicle parameter pertaining to at least one selected from the group consisting of (i) tire wear, (ii) tire pressure, (iii) tire age, (iv) vehicle load, (v) brake temperature, (vi) brake wear, (vii) tire slip and (viii) traction of the vehicle (“…for the collision probability, numerous correction coefficients are calculated based on the above-described crossing determination result, collision time, speed of the moving object, speed of the own vehicle or relative speed, positional relationship, and the like”, see P[0058]), where a vehicle speed is indicative of the traction of the vehicle.

Regarding Claim 6, Minemura et al. teaches the claimed collision avoidance system of claim 3, wherein the parameter comprises an environment parameter pertaining to the environment in which the vehicle is traveling (“…for the collision probability, numerous correction coefficients are calculated based on the above-described crossing determination result, collision time, speed of the moving object, speed of the own vehicle or relative speed, positional relationship, and the like”, see P[0058]), where a positional relationship between a vehicle and an object is equivalent to an “environment parameter pertaining to the environment in which the vehicle is traveling”.

Regarding Claim 8, Minemura et al. teaches the claimed collision avoidance system of claim 3, wherein the parameter comprises a location parameter pertaining to a current geographical location of the vehicle (“…whether or not the pedestrian detected the captured image will cross in front of the own vehicle is determined based on whether or not a parameter value (such as the relative speed, the relative distance, or the amount of lateral movement) related to the positional 

Regarding Claim 17, Minemura et al. teaches the claimed collision avoidance system of claim 1, wherein said sensor comprises a camera operable to capture image data and wherein said processor comprises an image processor operable to process image data captured by said camera (“The various sensors 30 include, for example, a camera sensor 31…”, see P[0021] and “The collision mitigation controller 10 runs a program that is stored in the ROM 12, based on the detection results from the various sensors 30…collision mitigation controller 10 thereby performs various processes, such as a collision mitigation process, described hereafter”, see P[0025], also see P[0029]).

Regarding Claim 20, Minemura et al. teaches the claimed collision avoidance system for a vehicle, said collision avoidance system comprising:
a camera (“The various sensors 30 include, for example, a camera sensor 31…”, see P[0021]);
a processor operable to process image data captured by said camera (“The various sensors 30 include, for example, a camera sensor 31…”, see P[0021] and “The collision mitigation controller 10 runs a program that is stored in the ROM 12, based on the detection results from the various sensors 30…collision mitigation controller 10 ;
wherein said processor(“The collision mitigation controller 10 runs a program that is stored in the ROM 12, based on the detection results from the various sensors 30…collision mitigation controller 10 thereby performs various processes, such as a collision mitigation process, described hereafter”, see P[0025]);
wherein said processor(“…whether or not a moving object will cross in front of the own vehicle in the traveling direction is estimated”, see P[0031]);
wherein said processor(“…the CPU 11 acquires the latest information on the position of the target object detected by the camera sensor 31 and the radar sensor 32”, see P[0029] and “…whether or not a moving object will cross in front of the own vehicle in the traveling direction is estimated”, see P[0031]);
wherein said processordetermines where the projected path of travel of the vehicle intersects a projected path of travel of the (“…the CPU 11 calculates a collision time based on the behavior of the target object and the relative speed to the target object (step S410). The collision time indicates the amount of time until the own vehicle and the target object collide”, see P[0057]);
wherein said processora distance from the (“…determine the amount of lateral movement of the moving object…”, see P[0050] and FIGS. 4, 5, and 7);
wherein said processora moving speed of the (“…the CPU 11 acquires the latest information on the position of the target object detected by the camera sensor 31..”, see P[0029] and “…the relative speed to the target object (step S200). The relative speed can be determined from the Doppler Effect that occurs when the radar sensor 32 detects the target object, or from the position history of the target object (relative movement trajectory)”, see P[0032] and “…crossing determination result, collision time, speed of the moving object, speed of the own vehicle or relative speed, positional relationship, and the like”, see P[0058]);
wherein said processorintersection, wherein the (“…the CPU 11 calculates a collision time based on the behavior of the target object and the relative speed to the target object (step S410). The collision time indicates the amount of time until the own vehicle and the target object collide”, see P[0057]);
wherein said processor predicts the location where the (“…the CPU 11 calculates a collision time based on the behavior of the target object and the relative speed to the target object (step S410). The collision time indicates the amount of time until the own vehicle and the target object collide”, see P[0057]) based at least in part on (i) the (“…determine the amount of lateral movement of the moving object…”, see P[0050] and FIGS. 4, 5, and 7 and “…the CPU 11 calculates a collision time based on the behavior of the target object and the relative speed to the target object (step S410)”, see P[0057]);
wherein the predicted location of the vehicle time to intersection elapses is the predicted location of the (“…the CPU 11 calculates a collision time based on the behavior of the target object and the relative speed to the target object (step S410). The collision time indicates the amount of time until the own vehicle and the target object collide”, see P[0057]); 
wherein, responsive at least in part to prediction that the (“…the CPU 11 compares the collision probability with a threshold set in advance (step S440). When judged that the collision probability is the threshold or higher (YES at step S440), the CPU 11 generates an automatic braking actuation instruction…”, see P[0060], where all limitations including and following “so that” are directed to an intended use that does not further limit the claim); and
wherein said collision avoidance system applies braking of the vehicle to increase the time for the vehicle to reach where the projected path of travel of the vehicle intersects the projected path of travel of the pedestrian by varying control of a braking system of the vehicle (“…the CPU 11 compares the collision probability with a threshold set in advance (step S440). When judged that the collision probability is the threshold or higher (YES at step S440), the CPU 11 generates an automatic braking actuation instruction…”, see P[0060], where the limitation “to increase the time for the vehicle to reach where the projected path of travel of the vehicle intersects the projected path of travel of the pedestrian” is an intended use that does not further limit the claim, however, clearly Minemura et al. teaches this intended use as braking will clearly prevent the vehicle from actually colliding with an object at the collision time which is equivalent to increasing the time for a vehicle to reach a point corresponding to the collision time by preventing the vehicle from reaching the point at the collision time as a result of braking) to decrease the speed of the vehicle (“…the CPU 11 compares the collision probability with a threshold set in advance (step S440). When judged that the collision probability is the threshold or higher (YES at step S440), the CPU 11 generates an automatic braking actuation instruction…”, see P[0060], where clearly braking decreases the speed of the vehicle of Minemura et al.).
Minemura et al. does not expressly recite the bolded portions of the claimed
varying control of a braking system of the vehicle to decrease the speed of the vehicle an amount sufficient for the pedestrian to not be in the projected path of the vehicle when the vehicle arrives where the projected path of travel of the vehicle intersects the projected path of travel of the pedestrian.

In view of this, because the vehicle of Minemura et al. is braked to avoid a collision with an object, such as a pedestrian, that will be in front of a vehicle at a collision time, a person having ordinary skill in the art before the effective filing date of the claimed invention would find it obvious and in fact trivial to realize this avoidance by causing the braking to be of sufficient magnitude or time to prevent a vehicle from reaching a point associated with the collision time at the actual collision time, such as by braking the vehicle to a stop before the point is reached at the collision time, which would then clearly allow for the object to move past the point before or at the time of the collision time, where “varying control of a braking system” encompasses simply activating a braking system.
Furthermore, Urmson et al. (9,196,164) teaches a computer that controls a vehicle, where the computer may determine if a projected path of the vehicle and a projected path of an object will cross, and if the paths will cross, the computer may “determine whether simply slowing down and yielding (rather than coming to a complete stop) may allow the pedestrian a minimum amount of time (given the distance the pedestrian must still travel along the predicted path) to safely exit the roadway without vehicle 101 coming within some threshold distance of the pedestrian as the pedestrian follow the projected path”, and then control the vehicle to slow down if such a plan of 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Minemura et al. with the teachings of Urmson et al., and to vary control of a braking system of the vehicle to adjust the speed of the vehicle an amount sufficient for the pedestrian to not be in the projected path of the vehicle when the vehicle arrives where the projected path of travel of the vehicle intersects the projected path of travel of the pedestrian, as rendered obvious by Urmson et al., in order to “allow the pedestrian a minimum amount of time…to safely exit the roadway” (Urmson et al; see col.11, lines 57-65).

Regarding Claim 21, Minemura et al. teaches the claimed collision avoidance system of claim 20, wherein,  (“…the CPU 11 compares the collision probability with a 

Regarding Claim 26, Minemura et al. teaches the claimed collision avoidance system for a vehicle, said collision avoidance system comprising:
a camera (“The various sensors 30 include, for example, a camera sensor 31…”, see P[0021]);
a processor operable to process image data captured by said camera (“The various sensors 30 include, for example, a camera sensor 31…”, see P[0021] and “The collision mitigation controller 10 runs a program that is stored in the ROM 12, based on the detection results from the various sensors 30…collision mitigation controller 10 thereby performs various processes, such as a collision mitigation process, described hereafter”, see P[0025], also see P[0029]);
wherein said processor, (“The collision mitigation controller 10 runs a program that is stored in the ROM 12, based on the detection results from the various sensors 30…collision ;
wherein said processor(“…whether or not a moving object will cross in front of the own vehicle in the traveling direction is estimated”, see P[0031]);
wherein said processor(“…the CPU 11 acquires the latest information on the position of the target object detected by the camera sensor 31 and the radar sensor 32”, see P[0029] and “…whether or not a moving object will cross in front of the own vehicle in the traveling direction is estimated”, see P[0031]);
wherein said processor(“…the CPU 11 calculates a collision time based on the behavior of the target object and the relative speed to the target object (step S410). The collision time indicates the amount of time until the own vehicle and the target object collide”, see P[0057]);
wherein said processora distance from the (“…determine the amount of lateral movement of the moving object…”, see P[0050] and FIGS. 4, 5, and 7);
wherein said processora moving speed of the (“…the CPU 11 acquires the latest information on the position of the target object detected by the camera sensor 31..”, see P[0029] and “…the relative speed to the target object (step S200). The relative speed can be determined from the Doppler Effect that occurs when the radar sensor 32 detects the target object, or from the position history of the target object (relative movement trajectory)”, see P[0032] and “…crossing determination result, collision time, speed of the moving object, speed of the own vehicle or relative speed, positional relationship, and the like”, see P[0058]);
wherein said processora current speed of the vehicle, determines a vehicle time to intersection, wherein the (“…the CPU 11 calculates a collision time based on the behavior of the target object and the relative speed to the target object (step ;
wherein said processor predicts the location where the (“…the CPU 11 calculates a collision time based on the behavior of the target object and the relative speed to the target object (step S410). The collision time indicates the amount of time until the own vehicle and the target object collide”, see P[0057]) based at least in part on (i) the (“…determine the amount of lateral movement of the moving object…”, see P[0050] and FIGS. 4, 5, and 7 and “…the CPU 11 calculates a collision time based on the behavior of the target object and the relative speed to the target object (step S410)”, see P[0057]);
wherein the predicted location of the (“…the CPU 11 calculates a collision time based on the behavior of the target object and the relative ;
wherein, responsive at least in part to prediction that the (“…the CPU 11 compares the collision probability with a threshold set in advance (step S440). When judged that the collision probability is the threshold or higher (YES at step S440), the CPU 11 generates an automatic braking actuation instruction…”, see P[0060], where the limitation “to adjust the time for the vehicle to reach where the projected path of travel of the vehicle intersects the projected path of travel of the pedestrian” is an intended use that does not further limit the claim, however, clearly Minemura et al. teaches this intended use as braking will clearly prevent the vehicle from actually colliding with an object at the collision time which is equivalent to adjusting the time for a vehicle to reach a point corresponding to the collision time by preventing the vehicle from reaching the point at the collision time as a result of braking, and where all limitations including and following “so that” are directed to an intended use that does not further limit the claim);
wherein said collision avoidance system adjusts the speed of the vehicle to adjust the time for the vehicle to reach where the projected path of travel of the vehicle intersects the projected path of travel of the pedestrian by varying control of a braking system of the vehicle to adjust the speed of the vehicle…(“…the CPU 11 compares the collision probability with a threshold set in advance (step S440). When judged that the collision probability is the threshold or higher (YES at step S440), the CPU 11 generates an automatic braking actuation instruction…”, see P[0060]); and
wherein said collision avoidance system, responsive at least in part to prediction that the  (“…for the collision probability, numerous correction coefficients are calculated based on the above-described crossing determination result, collision time, speed of the moving object, speed of the own vehicle or relative speed, positional relationship, and the like”, see P[0058]).
Minemura et al. does not expressly recite the bolded portions of the claimed
varying control of a braking system of the vehicle to adjust the speed of the vehicle an amount sufficient for the pedestrian to not be in the projected path of the vehicle when the vehicle arrives where the projected path of travel of the vehicle intersects the projected path of travel of the pedestrian.

In view of this, because the vehicle of Minemura et al. is braked to avoid a collision with an object, such as a pedestrian, that will be in front of a vehicle at a collision time, a person having ordinary skill in the art before the effective filing date of the claimed invention would find it obvious and in fact trivial to realize this avoidance by causing the braking to be of sufficient magnitude or time to prevent a vehicle from reaching a point associated with the collision time at the actual collision time, such as by braking the vehicle to a stop before the point is reached at the collision time, which would then clearly allow for the object to move past the point before or at the time of the collision time, where “varying control of a braking system” encompasses simply activating a braking system.
Furthermore, Urmson et al. (9,196,164) teaches a computer that controls a vehicle, where the computer may determine if a projected path of the vehicle and a projected path of an object will cross, and if the paths will cross, the computer may “determine whether simply slowing down and yielding (rather than coming to a complete stop) may allow the pedestrian a minimum amount of time (given the distance the pedestrian must still travel along the predicted path) to safely exit the roadway without vehicle 101 coming within some threshold distance of the pedestrian as the pedestrian follow the projected path”, and then control the vehicle to slow down if such a plan of 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Minemura et al. with the teachings of Urmson et al., and to vary control of a braking system of the vehicle to adjust the speed of the vehicle an amount sufficient for the pedestrian to not be in the projected path of the vehicle when the vehicle arrives where the projected path of travel of the vehicle intersects the projected path of travel of the pedestrian, as rendered obvious by Urmson et al., in order to “allow the pedestrian a minimum amount of time…to safely exit the roadway” (Urmson et al; see col.11, lines 57-65).

Regarding Claim 27, Minemura et al. teaches the claimed collision avoidance system of claim 26, wherein the parameter comprises a vehicle parameter pertaining to at least one selected from the group consisting of (i) tire wear, (ii) tire pressure, (iii) tire age, (iv) vehicle load, (v) brake temperature, (vi) brake wear, (vii) tire slip and (viii) traction of the vehicle (“…for the collision probability, numerous correction coefficients are calculated based on the above-described crossing determination result, collision time, speed of the moving object, speed of the own vehicle or relative speed, positional relationship, and the like”, see P[0058]).



Claims 7, 9, 10, 11 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Minemura et al. (2014/0324330) in view of Urmson et al. (9,196,164) further in view of Inoue et al. (2008/0243389).

Regarding Claim 7, Minemura et al. does not teach the claimed collision avoidance system of claim 6, wherein the environment parameter includes at least one parameter selected from the group consisting of (i) an ambient temperature at the vehicle, (ii) a weather condition, (iii) the current date and (iv) the current season.
However, Inoue et al. (2008/0243389) teaches vehicle collision avoidance equipment and method, where a safety keeping area surrounding a vehicle is calculated, and when it is detected or predicted that a pedestrian or another vehicle intrudes or is about to intrude into the safety keeping area, an alarm may be output (Inoue et al.; “…a safety keeping area is calculated…When it is detected or predicted by an other vehicle safety keeping area intrusion detector 107 that the other vehicle intrudes or will intrude into the safety keeping area…the alarm may be output”, see P[0029]), where the size of the safety keeping area may be defined based on various information such as date, time and weather information (Inoue et al.; “The vehicle position velocity traveling direction detector 104 may provide in addition to the above information, local information such as date, time, school zone, characteristic of city, town or country, weather, dangerous point or area caused by construction or known from experience and so forth. The safety keeping area extension calculator 106 may 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Minemura et al. with the teachings of Inoue et al., and wherein the environment parameter includes at least one parameter selected from the group consisting of (i) an ambient temperature at the vehicle, (ii) a weather condition, (iii) the current date and (iv) the current season, as rendered obvious by Inoue et al., in order to determine a safety keeping area related to an alarm based on weather information (Inoue et al.; see P[0035]) and for a movable body such as an automobile, to provide for “preventing a collision between the movable body and the object and outputting an alarm, when deciding the at least one of that the object is within the safety keeping area and that the object will be within the safety keeping area” (Inoue et al.; see Abstract).

Regarding Claim 9, Minemura et al. does not teach the claimed collision avoidance system of claim 8, wherein the location parameter includes at least one parameter pertaining to the vehicle being at a location selected from the group consisting of (i) a highway location, (ii) an in city location, (iii) an out of city location, (iv) a residential location, (v) an off road location, (vi) a location close to a bus stop, (vii) a location close to a train station, (viii) a location within a pedestrian walking zone and (ix) a location at a play street.
Inoue et al. (2008/0243389) teaches vehicle collision avoidance equipment and method, where a safety keeping area surrounding a vehicle is calculated, and when it is detected or predicted that a pedestrian or another vehicle intrudes or is about to intrude into the safety keeping area, an alarm may be output (Inoue et al.; “…a safety keeping area is calculated…When it is detected or predicted by an other vehicle safety keeping area intrusion detector 107 that the other vehicle intrudes or will intrude into the safety keeping area…the alarm may be output”, see P[0029]), where the size of the safety keeping area may be defined based on various information such as information regarding a location such as a certain point, area or zone (Inoue et al.; “The vehicle position velocity traveling direction detector 104 may provide in addition to the above information, local information such as date, time, school zone, characteristic of city, town or country, weather, dangerous point or area caused by construction or known from experience and so forth. The safety keeping area extension calculator 106 may determine the safety keeping area on the basis of the above information. For example, the safety keeping area is enlarged in response to the information of the school zone” (emphasis added), see P[0035]), where clearly any characteristic or zone of any type would be obvious in view of Inoue et al., and where a school zone may clearly be interpreted as at least any of , “(vi) a location close to a bus stop, (vii) a location close to a train station, (viii) a location within a pedestrian walking zone and (ix) a location at a play street”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Minemura et al. with the teachings of Inoue et al., and wherein the location parameter 

Regarding Claim 10, Minemura et al. does not teach the claimed collision avoidance system of claim 3, wherein the parameter comprises a location and time parameter pertaining to a current geographical location of the vehicle and a particular event time associated with that location.
However, Inoue et al. (2008/0243389) teaches vehicle collision avoidance equipment and method, where a safety keeping area surrounding a vehicle is calculated, and when it is detected or predicted that a pedestrian or another vehicle intrudes or is about to intrude into the safety keeping area, an alarm may be output (Inoue et al.; “…a safety keeping area is calculated…When it is detected or predicted by an other vehicle safety keeping area intrusion detector 107 that the other vehicle intrudes or will intrude into the safety keeping area…the alarm may be output”, see date, time, school zone, characteristic of city, town or country, weather, dangerous point or area caused by construction or known from experience and so forth. The safety keeping area extension calculator 106 may determine the safety keeping area on the basis of the above information. For example, the safety keeping area is enlarged in response to the information of the school zone” (emphasis added), see P[0035]), where clearly any date or time whatsoever may be used, and whatever “event” is associated with that particular date or time is a design choice that brings no patentable distinction, as the system would respond in the same way to any time regardless of what event the time represents.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Minemura et al. with the teachings of Inoue et al., and wherein the parameter comprises a location and time parameter pertaining to a current geographical location of the vehicle and a particular event time associated with that location, as rendered obvious by Inoue et al., in order to determine a safety keeping area related to an alarm based on information regarding a date, time and a geographical location (Inoue et al.; see P[0035]) and for a movable body such as an automobile, to provide for “preventing a collision between the movable body and the object and outputting an alarm, when 

Regarding Claim 11, Minemura et al. does not teach the claimed collision avoidance system of claim 10, wherein the location and time parameter includes at least one parameter selected from the group consisting of (i) the vehicle is close to a stadium when an event just ended, (ii) the vehicle is close to a bus stop with the bus scheduled at that time, (iii) the vehicle is approaching a traffic jam that is at a full stop at that time and (iv) a fire alert in a building near to the current geographical location of the vehicle.
However, Inoue et al. (2008/0243389) teaches vehicle collision avoidance equipment and method, where a safety keeping area surrounding a vehicle is calculated, and when it is detected or predicted that a pedestrian or another vehicle intrudes or is about to intrude into the safety keeping area, an alarm may be output (Inoue et al.; “…a safety keeping area is calculated…When it is detected or predicted by an other vehicle safety keeping area intrusion detector 107 that the other vehicle intrudes or will intrude into the safety keeping area…the alarm may be output”, see P[0029]), where the size of the safety keeping area may be defined based on various information such as date, time and a geographical location such as a school zone (Inoue et al.; “The vehicle position velocity traveling direction detector 104 may provide in addition to the above information, local information such as date, time, school zone, characteristic of city, town or country, weather, dangerous point or area caused by construction or known from experience and so forth. The safety keeping area extension event” is associated with that particular date or time is a design choice that brings no patentable distinction, as the system would respond in the same way to any time regardless of what event the time represents. For example, the limitations “the vehicle is close to a stadium when an event just ended” can be executed by Inoue et al. as simply defining a time and location to change the size of the safety keeping area, where the reason for choosing a particular time, such as a time that “an event just ended”, is a design choice that brings no patentable distinction, as the system of Inoue et al. would use the same data of time and location regardless of the motivation for selecting a particular time when designing the system.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Minemura et al. with the teachings of Inoue et al., and wherein the location and time parameter includes at least one parameter selected from the group consisting of (i) the vehicle is close to a stadium when an event just ended, (ii) the vehicle is close to a bus stop with the bus scheduled at that time, (iii) the vehicle is approaching a traffic jam that is at a full stop at that time and (iv) a fire alert in a building near to the current geographical location of the vehicle, as rendered obvious by Inoue et al., in order to determine a safety keeping area related to an alarm based on information regarding a date, time and a geographical location (Inoue et al.; see P[0035]) and for a movable 

Regarding Claim 28, Minemura et al. does not teach the claimed collision avoidance system of claim 26, wherein the parameter comprises an environment parameter pertaining to the environment in which the vehicle is traveling, and wherein the environment parameter includes at least one parameter selected from the group consisting of (i) an ambient temperature at the vehicle, (ii) a weather condition, (iii) the current date and (iv) the current season.
However, Inoue et al. (2008/0243389) teaches vehicle collision avoidance equipment and method, where a safety keeping area surrounding a vehicle is calculated, and when it is detected or predicted that a pedestrian or another vehicle intrudes or is about to intrude into the safety keeping area, an alarm may be output (Inoue et al.; “…a safety keeping area is calculated…When it is detected or predicted by an other vehicle safety keeping area intrusion detector 107 that the other vehicle intrudes or will intrude into the safety keeping area…the alarm may be output”, see P[0029]), where the size of the safety keeping area may be defined based on various information such as date, time and weather information (Inoue et al.; “The vehicle position velocity traveling direction detector 104 may provide in addition to the above information, local information such as date, time, school zone, characteristic of city, town or country, weather, dangerous point or area caused by construction or known 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Minemura et al. with the teachings of Inoue et al., and wherein the parameter comprises an environment parameter pertaining to the environment in which the vehicle is traveling, and wherein the environment parameter includes at least one parameter selected from the group consisting of (i) an ambient temperature at the vehicle, (ii) a weather condition, (iii) the current date and (iv) the current season, as rendered obvious by Inoue et al., in order to determine a safety keeping area related to an alarm based on weather information (Inoue et al.; see P[0035]) and for a movable body such as an automobile, to provide for “preventing a collision between the movable body and the object and outputting an alarm, when deciding the at least one of that the object is within the safety keeping area and that the object will be within the safety keeping area” (Inoue et al.; see Abstract).

Regarding Claim 29, Minemura et al. does not teach the claimed collision avoidance system of claim 26, wherein the parameter comprises a location parameter pertaining to a current geographical location of the vehicle, and wherein the location parameter includes at least one parameter pertaining to the vehicle being at a location selected from the group consisting of (i) a highway location, (ii) an in city location, (iii) an out of city location, (iv) a residential location, (v) an off road location, (vi) a location close to a bus stop, (vii) a location close to a train station, (viii) a location within a pedestrian walking zone and (ix) a location at a play street.
However, Inoue et al. (2008/0243389) teaches vehicle collision avoidance equipment and method, where a safety keeping area surrounding a vehicle is calculated, and when it is detected or predicted that a pedestrian or another vehicle intrudes or is about to intrude into the safety keeping area, an alarm may be output (Inoue et al.; “…a safety keeping area is calculated…When it is detected or predicted by an other vehicle safety keeping area intrusion detector 107 that the other vehicle intrudes or will intrude into the safety keeping area…the alarm may be output”, see P[0029]), where the size of the safety keeping area may be defined based on various information such as information regarding a location such as a certain point, area or zone (Inoue et al.; “The vehicle position velocity traveling direction detector 104 may provide in addition to the above information, local information such as date, time, school zone, characteristic of city, town or country, weather, dangerous point or area caused by construction or known from experience and so forth. The safety keeping area extension calculator 106 may determine the safety keeping area on the basis of the above information. For example, the safety keeping area is enlarged in response to the information of the school zone” (emphasis added), see P[0035]), where clearly any characteristic or zone of any type would be obvious in view of Inoue et al., and where a school zone may clearly be interpreted as at least any of , “(vi) a location close to a bus stop, (vii) a location close to a train station, (viii) a location within a pedestrian walking zone and (ix) a location at a play street”.


Regarding Claim 30, Minemura et al. does not teach the claimed collision avoidance system of claim 26, wherein the parameter comprises a location and time parameter pertaining to a current geographical location of the vehicle and a particular event time associated with that location, and wherein the location and time parameter includes at least one parameter selected from the group consisting of (i) the vehicle is close to a stadium when an event just ended, (ii) the vehicle is close to a bus stop with the bus scheduled at that time, (iii) the vehicle is approaching a traffic jam that is at a full stop at that time and (iv) a fire alert in a building near to the current geographical location of the vehicle.
However, Inoue et al. (2008/0243389) teaches vehicle collision avoidance equipment and method, where a safety keeping area surrounding a vehicle is calculated, and when it is detected or predicted that a pedestrian or another vehicle intrudes or is about to intrude into the safety keeping area, an alarm may be output (Inoue et al.; “…a safety keeping area is calculated…When it is detected or predicted by an other vehicle safety keeping area intrusion detector 107 that the other vehicle intrudes or will intrude into the safety keeping area…the alarm may be output”, see P[0029]), where the size of the safety keeping area may be defined based on various information such as date, time and a geographical location such as a school zone (Inoue et al.; “The vehicle position velocity traveling direction detector 104 may provide in addition to the above information, local information such as date, time, school zone, characteristic of city, town or country, weather, dangerous point or area caused by construction or known from experience and so forth. The safety keeping area extension calculator 106 may determine the safety keeping area on the basis of the above information. For example, the safety keeping area is enlarged in response to the information of the school zone” (emphasis added), see P[0035]), where clearly any date or time whatsoever may be used, and whatever “event” is associated with that particular date or time is a design choice that brings no patentable distinction, as the system would respond in the same way to any time regardless of what event the time represents. For example, the limitations “the vehicle is close to a stadium when an event just ended” can be executed by Inoue et al. as simply defining a time and an event just ended”, is a design choice that brings no patentable distinction, as the system of Inoue et al. would use the same data of time and location regardless of the motivation for selecting a particular time when designing the system.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Minemura et al. with the teachings of Inoue et al., and wherein the parameter comprises a location and time parameter pertaining to a current geographical location of the vehicle and a particular event time associated with that location, and wherein the location and time parameter includes at least one parameter selected from the group consisting of (i) the vehicle is close to a stadium when an event just ended, (ii) the vehicle is close to a bus stop with the bus scheduled at that time, (iii) the vehicle is approaching a traffic jam that is at a full stop at that time and (iv) a fire alert in a building near to the current geographical location of the vehicle, as rendered obvious by Inoue et al., in order to determine a safety keeping area related to an alarm based on information regarding a date, time and a geographical location (Inoue et al.; see P[0035]) and for a movable body such as an automobile, to provide for “preventing a collision between the movable body and the object and outputting an alarm, when deciding the at least one of that the object is within the safety keeping area and that the object will be within the safety keeping area” (Inoue et al.; see Abstract).



Claims 12, 13 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Minemura et al. (2014/0324330) in view of Urmson et al. (9,196,164) further in view of Kajiwara (5,432,509).

Regarding Claim 12, Minemura et al. does not teach the claimed collision avoidance system of claim 3, wherein the parameter comprises a driver attentiveness parameter pertaining to a determined attentiveness of a driver of the vehicle.
However, Kajiwara (5,432,509) teaches a warning apparatus for a vehicle, where a warning is generated if a distance between the vehicle and an obstacle falls below a prescribed value, where the prescribed value is varied in accordance with changes in the mental state of the driver of the vehicle, such as when the driver is manipulating an accessory and is looking away from a road, which is equivalent to a determination of a “determined attentiveness” of the driver (Kajiwara; “A warning apparatus for a vehicle generates a warning for a driver of the vehicle when the separation between the vehicle and an obstacle located in front of the vehicle falls below a prescribed value. The prescribed value is varied in accordance with changes in the physical or mental state of the driver of the vehicle”, see Abstract and col.2, particularly lines 42-67 and col.3, particularly lines 1-50).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Minemura et al. with the teachings of Kajiwara, and wherein said parameter comprises a driver 

Regarding Claim 13, Minemura et al. does not teach the claimed collision avoidance system of claim 12, wherein the driver attentiveness parameter includes at least one parameter selected from the group consisting of (i) a determined attention level of the driver of the vehicle, (ii) a drowsiness level of the driver of the vehicle, (iii) a volume of music in the vehicle, (iv) a determination that the driver is using a cellphone in the vehicle and (v) a determination of at least one passenger in the vehicle.
However, Kajiwara (5,432,509) teaches a warning apparatus for a vehicle, where a warning is generated if a distance between the vehicle and an obstacle falls below a prescribed value, where the prescribed value is varied in accordance with changes in the mental state of the driver of the vehicle, such as when the driver is manipulating an accessory and is looking away from a road, which is equivalent to a determination of the “attention level of the driver of the vehicle” (Kajiwara; “A warning apparatus for a vehicle generates a warning for a driver of the vehicle when the separation between the vehicle and an obstacle located in front of the vehicle falls below a prescribed value. The prescribed value is varied in accordance with changes in 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Minemura et al. with the teachings of Kajiwara, and wherein the driver attentiveness parameter includes at least one parameter selected from the group consisting of (i) a determined attention level of the driver of the vehicle, (ii) a drowsiness level of the driver of the vehicle, (iii) a volume of music in the vehicle, (iv) a determination that the driver is using a cellphone in the vehicle and (v) a determination of at least one passenger in the vehicle, as rendered obvious by Kajiwara, where when the prescribed value is increased, this would lead to a change in timing of when the warning is generated and lead to generating the warning at an "earlier time", in order to “adjust to changes in the driver's reaction time and the stopping distance of the vehicle” (Kajiwara; see Abstract).

Regarding Claim 31, Minemura et al. does not teach the claimed collision avoidance system of claim 26, wherein the parameter comprises a driver attentiveness parameter pertaining to a determined attentiveness of a driver of the vehicle, and wherein the driver attentiveness parameter includes at least one parameter selected from the group consisting of (i) a determined attention level of the driver of the vehicle, (ii) a drowsiness level of the driver of the vehicle, (iii) a volume of music in the vehicle, (iv) a determination that the driver is using a cellphone in the vehicle and (v) a determination of at least one passenger in the vehicle.
Kajiwara (5,432,509) teaches a warning apparatus for a vehicle, where a warning is generated if a distance between the vehicle and an obstacle falls below a prescribed value, where the prescribed value is varied in accordance with changes in the mental state of the driver of the vehicle, such as when the driver is manipulating an accessory and is looking away from a road, which is equivalent to a determination of the “attention level of the driver of the vehicle” (Kajiwara; “A warning apparatus for a vehicle generates a warning for a driver of the vehicle when the separation between the vehicle and an obstacle located in front of the vehicle falls below a prescribed value. The prescribed value is varied in accordance with changes in the physical or mental state of the driver of the vehicle”, see Abstract and col.2, particularly lines 42-67 and col.3, particularly lines 1-50).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Minemura et al. with the teachings of Kajiwara, and wherein the parameter comprises a driver attentiveness parameter pertaining to a determined attentiveness of a driver of the vehicle, and wherein the driver attentiveness parameter includes at least one parameter selected from the group consisting of (i) a determined attention level of the driver of the vehicle, (ii) a drowsiness level of the driver of the vehicle, (iii) a volume of music in the vehicle, (iv) a determination that the driver is using a cellphone in the vehicle and (v) a determination of at least one passenger in the vehicle, as rendered obvious by Kajiwara, where when the prescribed value is increased, this would lead to a change in timing of when the warning is generated and lead to generating the warning at an .



Claims 14, 15 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Minemura et al. (2014/0324330) in view of Urmson et al. (9,196,164) further in view of Sasabuchi (2015/0291159).

Regarding Claim 14, Minemura et al. teaches the claimed collision avoidance system of claim 1, wherein said collision avoidance system reduces the vehicle speed responsive to prediction that the (“…for the collision probability, numerous correction coefficients are calculated based on the above-described crossing determination result, collision time, speed of the moving object, speed of the own vehicle or relative speed, positional relationship, and the like”, see P[0058] and “…the CPU 11 compares the collision probability with a threshold set in advance (step S440). When judged that the collision probability is the threshold or higher (YES at step S440), the CPU 11 generates an automatic braking actuation instruction…”, see P[0060]).
Minemura et al. does not expressly recite the bolded portion of the claimed
 and closer to the side of the projected path of travel of the vehicle opposite from the side toward where the .
However, Sasabuchi (2015/0291159) teaches a collision possibility apparatus and determination method, where an amount of overlap of an object in an overlap region defined by two lines that represent a travel path of a vehicle is determined (Sasabuchi; see P[0041]), where it can be seen that this region as defined by lines “y1” and “y2” corresponds to the width of a vehicle as seen in FIG. 5, and where a braking force may be determined based on a risk degree “W” (Sasabuchi; see P[0054]), and where Sasabuchi teaches an embodiment where a risk degree is determined based on a position of the object within the overlap region, such as a position with respect to a center of the overlap region (Sasabuchi; “The first analysis part 34, for example, calculates that the overlap amount is great when the future location of the object is positioned substantially at the center of the overlap region…as shown in FIG. 7, since the first analysis part 34 calculates the risk degree W1 to be greater when the overlap amount becomes greater, the first analysis part 34 calculates the risk degree W1 to be greater when the future location of the object is close to substantially the center of the overlap region”, see P[0062]), which clearly shows that it can be determined if the object is “closer to the side of the projected path of travel of the vehicle opposite from the side toward where the pedestrian is initially determined to be present” or to a 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Minemura et al. with the teachings of Sasabuchi, and wherein said collision avoidance system reduces the vehicle speed responsive to prediction that the pedestrian, if the pedestrian continues to move at the moving speed, would, when the vehicle time to intersection elapses, be in the projected path of travel of the vehicle and closer to the side of the projected path of travel of the vehicle opposite from the side toward where the pedestrian is initially determined to be present, as rendered obvious by Sasabuchi, in order to “determine a possibility of colliding with the object” (Sasabuchi; see Abstract) and “enhance the determination accuracy of a collision possibility” (Sasabuchi; see P[0063]).

Regarding Claim 15, Minemura et al. teaches the claimed collision avoidance system of claim 1, wherein said collision avoidance system stops the vehicle responsive to prediction that the (“…for the collision probability, numerous correction coefficients are calculated based on the above-described crossing determination result, collision time, speed of the moving object, speed of the own vehicle or relative speed, positional relationship, and 
Minemura et al. does not expressly recite the bolded portion of the claimed
responsive to prediction that the pedestrian, if the pedestrian continues to move at the moving speed, would enter the projected path of travel of the vehicle when or before the vehicle time to intersection elapses and would be in the projected path of travel of the vehicle and closer to the side of the projected path of travel of the vehicle toward which the .
However, Sasabuchi (2015/0291159) teaches a collision possibility apparatus and determination method, where an amount of overlap of an object in an overlap region defined by two lines that represent a travel path of a vehicle is determined (Sasabuchi; see P[0041]), where it can be seen that this region as defined by lines “y1” and “y2” corresponds to the width of a vehicle as seen in FIG. 5, and where a braking force may be determined based on a risk degree “W” (Sasabuchi; see P[0054]), and where Sasabuchi teaches an embodiment where a risk degree is determined based on a position of the object within the overlap region, such as a position with respect to a center of the overlap region (Sasabuchi; “The first analysis part 34, for example, calculates that the overlap amount is great when the future location of the object is positioned substantially at the center of the overlap region…as shown in FIG. 7, since the first analysis part 34 calculates the risk degree W1 to be greater when the overlap closer to the side of the projected path of travel of the vehicle toward which the pedestrian is initially determined to be present” or to a right side of the overlap region of FIG. 5, which would lead to a different risk degree than if the object was at the center of the overlap region.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Minemura et al. with the teachings of Sasabuchi, and wherein said collision avoidance system stops the vehicle responsive to prediction that the pedestrian, if the pedestrian continues to move at the moving speed, would enter the projected path of travel of the vehicle when or before the vehicle time to intersection elapses and would be in the projected path of travel of the vehicle and closer to the side of the projected path of travel of the vehicle toward which the pedestrian is initially determined to be present when the vehicle time to intersection elapses, as rendered obvious by Sasabuchi, in order to “determine a possibility of colliding with the object” (Sasabuchi; see Abstract) and “enhance the determination accuracy of a collision possibility” (Sasabuchi; see P[0063]).

Regarding Claim 22, Minemura et al. teaches the claimed collision avoidance system of claim 20, wherein said collision avoidance system applies braking at a first level to reduce the vehicle speed responsive to prediction that the (“…for the collision probability, numerous correction coefficients are calculated based on the above-described crossing determination result, collision time, speed of the moving object, speed of the own vehicle or relative speed, positional relationship, and the like”, see P[0058] and “…the CPU 11 compares the collision probability with a threshold set in advance (step S440). When judged that the collision probability is the threshold or higher (YES at step S440), the CPU 11 generates an automatic braking actuation instruction…”, see P[0060]).
Minemura et al. does not expressly recite the bolded portion of the claimed
wherein said collision avoidance system applies braking at a first level to reduce the vehicle speed responsive to prediction that the pedestrian, if the pedestrian continues to move at the moving speed, would, when the vehicle time to intersection elapses, be in the projected path of travel of the vehicle and closer to the side of the projected path of travel of the vehicle opposite from the side toward where the .
However, Sasabuchi (2015/0291159) teaches a collision possibility apparatus and determination method, where an amount of overlap of an object in an overlap region defined by two lines that represent a travel path of a vehicle is determined (Sasabuchi; see P[0041]), where it can be seen that this region as defined by lines “y1” and “y2” corresponds to the width of a vehicle as seen in FIG. 5, and where a braking force may be determined based on a risk degree “W” (Sasabuchi; see P[0054]), and closer to the side of the projected path of travel of the vehicle opposite from the side toward where the pedestrian is initially determined to be present” or to a left side of the overlap region of FIG. 5, which would lead to a different risk degree than if the object was at the center of the overlap region.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Minemura et al. with the teachings of Sasabuchi, and wherein said collision avoidance system applies braking at a first level to reduce the vehicle speed responsive to prediction that the pedestrian, if the pedestrian continues to move at the moving speed, would, when the vehicle time to intersection elapses, be in the projected path of travel of the vehicle and closer to the side of the projected path of travel of the vehicle opposite from the side toward where the pedestrian is initially determined to be present, as rendered obvious by Sasabuchi, in order to “determine a possibility of colliding with the 

Regarding Claim 23, Minemura et al. does not teach the claimed collision avoidance system of claim 22, wherein said collision avoidance system applies braking of the vehicle at a second level responsive to prediction that the .
However, Sasabuchi (2015/0291159) teaches a collision possibility apparatus and determination method, where an amount of overlap of an object in an overlap region defined by two lines that represent a travel path of a vehicle is determined (Sasabuchi; see P[0041]), where it can be seen that this region as defined by lines “y1” and “y2” corresponds to the width of a vehicle as seen in FIG. 5, and where a braking force may be determined based on a risk degree “W” (Sasabuchi; see P[0054]), and where Sasabuchi teaches an embodiment where a risk degree is determined based on a position of the object within the overlap region, such as a position with respect to a center of the overlap region (Sasabuchi; “The first analysis part 34, for example, closer to the side of the projected path of travel of the vehicle toward which the pedestrian is initially determined to be present”, such as immediately to the right of the center of the overlap region of or FIG. 5, this would lead to a different risk degree than if the object was at the center of the overlap region and would result in a higher magnitude of a braking force than if the object was at, for example, the left side of the overlap region and farther from the center than immediately to the right of the center of the overlap region, which would then result in the claimed steps being performed in the same situation as claimed.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Minemura et al. with the teachings of Sasabuchi, and wherein said collision avoidance system applies braking of the vehicle at a second level responsive to prediction that the 

Regarding Claim 24, Minemura et al. does not teach the “braking at the second level” of the claimed collision avoidance system of claim 23, wherein said collision avoidance system applies braking at the second level to stop the vehicle.
However, the claimed “braking at the second level” is taught by Sasabuchi (2015/0291159) as seen in the Claim 23 rejection. See the Claim 23 rejection. Furthermore, the limitations “to stop the vehicle” are an intended use or intended result, and although not expressly stated by Sasabuchi, clearly if braking is performed to avoid collision with an object, as taught by Sasabuchi, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply continue braking to stop the vehicle if, for example, the object stops in a path of the vehicle, in order to avoid a collision with the object.



s 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Minemura et al. (2014/0324330) in view of Urmson et al. (9,196,164) further in view of Lemelson et al. (2004/0022416).

Regarding Claim 16, Minemura et al. does not teach the “pedestrian alert” of the claimed collision avoidance system of claim 1, wherein said collision avoidance system generates a pedestrian alert to the .
However, Lemelson et al. (2004/0022416) teaches a motor vehicle warning and control system and method where a time to collision is generated for various obstacles in the path of a vehicle such as pedestrians (Lemelson et al.; "…obstacles are in the path of travel of the vehicle”, see P[0069] and P[0042], and see “…the time to collision can be calculated for each detected hazard…”, see P[0080]), and where a warning such as activating the headlights or sounding a horn of the vehicle in response to an impending or detected possible collision (Lemelson et al.; “The motor vehicle warning and control system can warn other vehicles of an impending or detected possible collision by flashing exterior warning lights and/or sounding audible alarms including the horn”, see P[0102] and “The second, and/or third and fourth subsystems may also be operable to effect or control the operations of additional warning means such as the horn, headlights and/or other warning lights on the vehicle or other warning means which operates to alert, flag or warn the driver of the approaching or approached vehicle 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Minemura et al. with the teachings of Lemelson et al., and wherein said collision avoidance system generates a pedestrian alert to the pedestrian responsive to prediction that the pedestrian, if the pedestrian continues to move at the moving speed, would be in the projected path of travel of the vehicle when the vehicle time to intersection elapses, as rendered obvious by Lemelson et al., in order to provide a system which “may be used to avoid obstacles and accidents” (Lemelson et al.; see P[0002]).

Regarding Claim 25, Minemura et al. does not teach the “pedestrian alert” of the claimed collision avoidance system of claim 20, wherein said collision avoidance system generates a pedestrian alert to the .
However, Lemelson et al. (2004/0022416) teaches a motor vehicle warning and control system and method where a time to collision is generated for various obstacles in the path of a vehicle such as pedestrians (Lemelson et al.; "…obstacles are in the path of travel of the vehicle”, see P[0069] and P[0042], and see “…the time to collision can be calculated for each detected hazard…”, see P[0080]), and where a warning such 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Minemura et al. with the teachings of Lemelson et al., and wherein said collision avoidance system generates a pedestrian alert to the pedestrian responsive to prediction that the pedestrian, if the pedestrian continues to move at the moving speed, would be in the projected path of travel of the vehicle when the vehicle time to intersection elapses, as rendered obvious by Lemelson et al., in order to provide a system which “may be used to avoid obstacles and accidents” (Lemelson et al.; see P[0002]).



s 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Minemura et al. (2014/0324330) in view of Urmson et al. (9,196,164) further in view of Yopp (8,788,176).

Regarding Claim 18, Minemura et al. does not teach the claimed collision avoidance system of claim 1, wherein, responsive to determination that the .
However, Minemura et al. does teach a collision mitigation controller that may issue a warning (“The collision mitigation controller 10 performs such processes and operates the controlled subject 40 based on the processing results of the processes. The controlled subject 40 includes, for example, an actuator that drives a braking, a steering, a seatbelt or the like, and a warning device that issues a warning”, see P[0026]).
Furthermore, Yopp (8,788,176) teaches a vehicle collision warning system that generates a warning signal based on a time-to-impact (Yopp; “DAS system 30 may be comprised of a forward collision warning (FCW) system wherein actuator 31 comprises a perceptible warning generator such as an audio speaker generating warning tones or a visual display element for generating a flashing light or message. The perceptible warning signal alerts the driver of the predicted impact so that the driver can take evasive action”, see col.3, particularly lines 61-67 and col.4, particularly lines 1-11 and “…vehicle 25 employs an update module 35 for monitoring various aspects of the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Minemura et al. with the teachings of Yopp, and wherein, responsive to determination that the pedestrian will be in the projected path of travel of the vehicle when the vehicle time to intersection elapses, said collision avoidance system generates an alert to a driver of the vehicle, as rendered obvious by Yopp, in order to “take a driver assistance action in response to a predicted impact with an approaching object according to a time-to-impact threshold” (Yopp; see Abstract).

Regarding Claim 19, Minemura et al. does not teach the claimed collision avoidance system of claim 18, wherein said collision avoidance system adjusts the time at which to generate the alert responsive to a parameter indicative of a driving condition of the vehicle.
However, Minemura et al. does teach a collision mitigation controller that may issue a warning (“The collision mitigation controller 10 performs such processes and operates the controlled subject 40 based on the processing results of the processes. The controlled subject 40 includes, for example, an actuator that drives a braking, a 
Furthermore, Yopp (8,788,176) teaches a vehicle collision warning system that generates a warning signal based on a time-to-impact, where a time-to-impact is determined after it has been determined that an object is on a collision course with the vehicle, and an and a time-to-impact threshold may be increased based on driving conditions, which will cause the warning signal of Yopp to avoid a tracked object to be generated earlier than if the threshold is not increased (Yopp; “DAS system 30 may be comprised of a forward collision warning (FCW) system wherein actuator 31 comprises a perceptible warning generator such as an audio speaker generating warning tones or a visual display element for generating a flashing light or message. The perceptible warning signal alerts the driver of the predicted impact so that the driver can take evasive action”, see col.3, particularly lines 61-67 and col.4, particularly lines 1-11 and “…vehicle 25 employs an update module 35 for monitoring various aspects of the driving conditions and updating the time-to-impact threshold used by DAS 30…each one provides an incremental offset to be added to the default threshold to increase the magnitude of the threshold time and thereby increase the corresponding intrusion zone (the violation of which triggers the driver assistance action)”, see col.4, particularly lines 12-36).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Minemura et al. with the teachings of Yopp, and wherein said collision avoidance system adjusts the time at which to generate the alert responsive to a parameter .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662